                   Case 20-11570-LSS          Doc 353       Filed 08/21/20       Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:
                                                                  Chapter 11
    PYXUS INTERNATIONAL, INC., et al.,1                           Case No. 20-11570 (LSS)

              Debtors.                                            (Jointly Administered)


             NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

             PLEASE TAKE NOTICE that, pursuant to § 1109(b) of the United States Bankruptcy

Code, if applicable, and Rules 2002 and 9010(b) of the Bankruptcy Rules, the undersigned counsel

for Industrial and Commercial Bank of China Limited, Dubai (DIFC) Branch (“ICBC”) hereby

enters their appearance and such counsel hereby requests that notice of all papers, including but

not limited to orders, reports, pleadings, motions, applications or petitions, requests, disclosure

statements, answer and reply papers, and notice of all hearings or other proceedings, whether

transmitted by mail, hand-delivery, telephone, telegraph, telex, facsimile or otherwise, relating to

any issue which may be raised in the above-captioned case be sent to:

    Brandy A. Sargent, Esq.                                 Steven L. Caponi, Esq. (No.3484)
    K&L Gates LLP                                           Matthew B. Goeller, Esq. (No. 6283)
    One SW Columbia Street, Suite 1900                      K&L Gates LLP
    Portland, OR 97204                                      600 N. King Street
    Tel: (503) 226-5735                                     Suite 901
    Fax: (503) 248-9085                                     Wilmington, DE 19801
    Email: brandy.sargent@klgates.com                       Tel: (302) 416-7000
                                                            Fax: (302) 416-7020
                                                            Email: steven.caponi@klgates.com
                                                                    mathew.goeller@klgates.com




1
  The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
identification number are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
               Case 20-11570-LSS          Doc 353      Filed 08/21/20     Page 2 of 4




        PLEASE TAKE FURTHER NOTICE that this request includes not only the notices and

papers referred to in the Bankruptcy Rules and the Bankruptcy Code provisions specified above,

but also includes all orders and notices of any application, motion, petition, pleading, request,

complaint, or demand, whether formal or informal, whether written or oral, and whether

transmitted or conveyed by mail, courier service, hand-delivery, telephone, facsimile transmission,

electronically, or otherwise, that: affect or seek to affect in any way the rights or interests of ICBC,

or any other party-in-interest in this proceeding; or require or prohibit, or seek to require or

prohibit, any act, delivery of any property, payment or other conduct by ICBC or any other party-

in-interest.

         PLEASE TAKE FURTHER NOTICE that the foregoing simply constitutes a demand

and request for service and does not constitute consent to the jurisdiction of the Bankruptcy Court.

        PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor any

prior or later appearance, pleading, claim, or suit shall waive any right of ICBC to (a) have final

orders in non-core matters entered only after de novo review by a District Court judge, (b) trial by

jury in any proceeding so triable in these cases or any case, controversy, or proceeding related to

this proceeding, (c) have the District Court withdraw the reference in any matter subject to

mandatory or discretionary withdrawal, or (d) any other rights, claims, actions, defenses, setoffs

or recoupments, under agreements, in law, in equity, or otherwise, all of which are expressly

reserved.




                                                   2
            Case 20-11570-LSS   Doc 353   Filed 08/21/20   Page 3 of 4




Dated: August 21, 2020             K&L GATES LLP

                                    /s/ Steven L. Caponi
                                   Steven L. Caponi, Esq. (No. 3484)
                                   Matthew B. Goeller, Esq. (No. 6283)
                                   600 N. King Street, Suite 901
                                   Wilmington, DE 19801
                                   Tel: (302) 416-7000
                                   Fax: (302) 416-7020
                                   Email: steven.caponi@klgates.com
                                            matthew.goeller@klgates.com

                                   Counsel for Industrial and Commercial Bank of
                                   China Limited, Dubai (DIFC) Branch




                                      3
             Case 20-11570-LSS        Doc 353     Filed 08/21/20    Page 4 of 4




                               CERTIFICATE OF SERVICE

       I, Steven L. Caponi, Esq., hereby certify that on August 21, 2020 I caused a copy of the

forgoing Notice of Appearance and Request for Service of Papers to be served on those persons

receiving notice through CM/ECF.

                                                          /s/ Steven L. Caponi
                                                          Steven L. Caponi, Esq. (No. 3484)
